Case 1:19-cv-03088-REB-MEH Document 18 Filed 12/30/19 USDC Colorado Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:19-cv-03088-REB-MEH

 FRANCES McMILLAN,

      Plaintiff,

 v.

 SPECIALIZED LOAN SERVICING LLC,

      Defendant.


                                       SCHEDULING ORDER


                              1. DATE OF CONFERENCE
                   AND APPEARANCES OF COUNSEL AND PRO SE PARTIES

          On October 31, 2019, the Court set the Scheduling Conference for January 7, 2020 at 10:15

 AM in Courtroom A-501, Fifth Floor, Alfred A. Arraj United States Courthouse, 901 19th Street,

 Denver, Colorado before Magistrate Judge Michael E. Hegarty.

  Mohammed O. Badwan                                 Matthew A. Morr
  Joseph S. Davidson                                 Chad P. Jimenez
  SULAIMAN LAW GROUP, LTD.                           BALLARD SPAHR LLP
  2500 South Highland Avenue                         1225 Seventeenth Street
  Suite 200                                          Suite 2300
  Lombard, Illinois 60148                            Denver, Colorado 80202
  +1 630-575-8181                                    +1 303-454-0546
  mbadwan@suliamanlaw.com                            morrm@ballardspahr.com
  jdavidson@sulaimanlaw.com                          jimenezc@ballardspahr.com

  Counsel for Frances McMillan                       Counsel for Specialized Loan Servicing
                                                     LLC

                                2. STATEMENT OF JURISDICTION

        The Court has subject matter jurisdiction pursuant to 15 U.S.C. § 1692k(d) and 28 U.S.C.
 § 1331.
                                                 1
Case 1:19-cv-03088-REB-MEH Document 18 Filed 12/30/19 USDC Colorado Page 2 of 8




                             3. STATEMENT OF CLAIMS AND DEFENSES

 a.     Plaintiff(s): On October 29, 2019, Plaintiff filed this case against Defendant alleging

        violations of the Fair Debt Collection Practices Act (“FDCPA), 15 U.S.C. § 1692 et

        seq.. Specifically, Plaintiff alleges Defendant violated 15 U.S.C. § 1692e(8) by

        communicating to credit reporting agencies credit information which is known or

        which should be known to be false in light of Plaintiff’s Chapter 13 bankruptcy

        discharge.

 b.     Defendant: SLS denies that it has any liability to Plaintiff. Plaintiff’s theory appears

        to be that her Chapter 13 bankruptcy discharge rendered the information in her credit

        reports inaccurate, and that SLS used this inaccurate information to collect on her

        loan. Under the FDCPA, SLS is not liable because it properly reported the status of

        the loan to the credit reporting agencies and did not use the credit reports in an

        attempt to collect the loan.

                                       4. UNDISPUTED FACTS

 The following facts are undisputed:

        1. Plaintiff is an adult individual.

        2. Specialized Loan Servicing LLC is a business entity with an address of 8742
           Lucent Boulevard, Suite 300, Highlands Ranch, Colorado 80129.


                                5. COMPUTATION OF DAMAGES

 a.     Plaintiff: As a result of Defendant’s violation(s) of 15 U.S.C. § 1692e(8), Plaintiff is seeking

        (i) any actual damage, (ii) such additional damages as the court may allow, but not

        exceeding $1,000.00, and (iii) the costs of the action, together with reasonable attorney’s

        fees as determined by the court.

                                                  2
Case 1:19-cv-03088-REB-MEH Document 18 Filed 12/30/19 USDC Colorado Page 3 of 8




 b.     Defendant: SLS is not seeking any damages but reserves the right to seek attorneys’ fees

        and costs at the appropriate time.

                            6. REPORT OF PRECONFERENCE
                    DISCOVERY AND MEETING UNDER FED. R. CIV. P. 26(f)

 a.     Date of Rule 26(f) meeting.

        December 17, 2019.

 b.     Names of each participant and party he/she represented.

  Joseph S. Davidson                                  Chad P. Jimenez
  SULAIMAN LAW GROUP, LTD.                            BALLARD SPAHR LLP
  2500 South Highland Avenue                          1225 Seventeenth Street
  Suite 200                                           Suite 2300
  Lombard, Illinois 60148                             Denver, Colorado 80202
  +1 630-575-8181                                     +1 303-454-0546
  jdavidson@sulaimanlaw.com                           jimenezc@ballardspahr.com

  Counsel for Frances McMillan                        Counsel for Specialized Loan Servicing
                                                      LLC

 c.     Statement as to when Rule 26(a)(1) disclosures were made or will be made.

        Rule 26(a)(1) disclosures will be made on or before January 10, 2020.

 d.     Proposed changes, if any, in timing or requirement of disclosures under Fed. R. Civ. P.

        26(a)(1).

        None.

 e.     Statement concerning any agreements to conduct informal discovery:

        None.

 f.     Statement concerning any other agreements or procedures to reduce discovery and other

        litigation costs, including the use of a unified exhibit numbering system.

        Plaintiff and Defendant agree that this case will not require extensive discovery. The parties

 will use sequential numeric exhibit designations for all depositions taken in this case.
                                                  3
Case 1:19-cv-03088-REB-MEH Document 18 Filed 12/30/19 USDC Colorado Page 4 of 8




 g.    Statement as to whether the parties anticipate that their claims or defenses will involve

       extensive electronically stored information, or that a substantial amount of disclosure or

       discovery will involve information or records maintained in electronic form.

       The parties do not anticipate that their claims or defenses will involve extensive

       electronically stored information, or that a substantial amount of disclosure or

       discovery will involve information or records maintained in electronic form. The

       parties have agreed, where practicable, to produce any ESI in searchable .pdf

       format, and to confer in good faith with regard to the need for any additional

       formatting, pursuant to Fed.R.Civ.P. 34

 h.    Statement summarizing the parties’ discussions regarding the possibilities for promptly

       settling or resolving the case.

       None.

                                          7. CONSENT

       All parties HAVE NOT CONSENTED to the exercise of jurisdiction of a magistrate judge.

                                  8. DISCOVERY LIMITATIONS

 a.    Modifications which any party proposes to the presumptive numbers of depositions or

       interrogatories contained in the Federal Rules.

       Two (2) depositions each.

 b.    Limitations which any party proposes on the length of depositions.

       Seven (7) hours each.

 c.    Limitations which any party proposes on the number of requests for production and/or

       requests for admission.

       Twenty-five (25) each.
                                                4
Case 1:19-cv-03088-REB-MEH Document 18 Filed 12/30/19 USDC Colorado Page 5 of 8




 d.    Other Planning or Discovery Orders

       No opposed discovery motions are to be filed with the Court until the parties comply

       with D.C.COLO.LCivR. 7.1(a). If the parties are unable to reach agreement on a

       discovery issue after conferring, they shall arrange a telephone hearing with

       Magistrate Judge Hegarty regarding the issue.              Both of these steps must be

       completed before any contested discovery motions are filed with the Court.

                               9. CASE PLAN AND SCHEDULE

 a.    Deadline for Joinder of Parties and Amendment of Pleadings:

       April 7, 2020.
 b.    Discovery Cut-off:

       September 7, 2020

 c.    Dispositive Motion Deadline:

       October 7, 2020.

 d.    Expert Witness Disclosure

              The parties shall identify anticipated fields of expert testimony, if any on or before
              May 7, 2020.

       2.     Limitations which the parties propose on the use or number of expert witnesses.

              Two (2) Rule 26(2)(B) expert witnesses per side.

       3.     The parties shall designate all experts and provide opposing counsel and any pro

              se parties with all information specified in Fed. R. Civ. P. 26(a)(2) on or before June

              4, 2020.

       4.     The parties shall designate all rebuttal experts and provide opposing counsel and

              any pro se party with all information specified in Fed. R. Civ. P. 26(a)(2) on or before

              July 2, 2020.
                                                5
Case 1:19-cv-03088-REB-MEH Document 18 Filed 12/30/19 USDC Colorado Page 6 of 8




 e.     Identification of Persons to Be Deposed:

        Plaintiff, Frances McMillan

        Defendant, Specialized Loan Servicing LLC’s Fed. R. Civ. P. 30(b)(6) corporate
        representative

        SLS may take the deposition of any other witnesses identified in Plaintiff’s initial
        disclosures.

 f.     Deadline for Interrogatories:

        May 7, 2020.

 g.     Deadline for Requests for Production of Documents and/or Admissions

        May 7, 2020.

                          10. DATES FOR FURTHER CONFERENCES

        [The magistrate judge will complete this section at the scheduling conference if he or she
 has not already set deadlines by an order filed before the conference.]

 a.     Status conferences will be held in this case at the following dates and times:

        __________________________________________________________________

 b.     A final pretrial conference will be held in this case on ____________at o’clock _____m. A

        Final Pretrial Order shall be prepared by the parties and submitted to the court no later than

        seven (7) days before the final pretrial conference.

                              11. OTHER SCHEDULING MATTERS

 a.     Identify those discovery or scheduling issues, if any, on which counsel after a good faith

        effort, were unable to reach an agreement.

        SLS is moving shortly after the submission of this proposed to Scheduling Order,

        to transfer this lawsuit to the United States District Court for the District of Arizona

        28 U.S.C. § 1404(a). The same day SLS filed its Motion to Dismiss, Plaintiff

                                                   6
Case 1:19-cv-03088-REB-MEH Document 18 Filed 12/30/19 USDC Colorado Page 7 of 8




        Frances McMillan’s husband Kenneth McMillan, who resides in Tucson, Arizona

        with Ms. McMillan, filed a substantially similar claim against SLS for allegedly

        violating 15 U.S.C. § 1692e(8) of the Fair Debt Collection Practices Act (“FDCPA”)

        for both reporting and failing to report information to Equifax, Experian, and Trans

        Union (the “CRAs”). The McMillans’ claims are substantially similar and relate to

        the same mortgage and to credit reporting.

 b.     Anticipated length of trial and whether trial is to the court or jury.

        2 to 3 days. Trial is to jury.

 c.     Identify pretrial proceedings, if any, that the parties believe may be more efficiently or

        economically conducted in the District Court’s facilities at 212 N. Wahsatch Street, Colorado

        Springs, Colorado 80903-3476; Wayne Aspinall U.S. Courthouse/Federal Building, 402

        Rood Avenue, Grand Junction, Colorado 81501-2520; or the U.S. Courthouse/Federal

        Building, 103 Sheppard Drive, Durango, Colorado 81303-3439.

        None at this time.

                        12. NOTICE TO COUNSEL AND PRO SE PARTIES

        The parties filing motions for extension of time or continuances must comply with

 D.C.COLO.LCivR 6.1(c) by submitting proof that a copy of the motion has been served upon the

 moving attorney's client, all attorneys of record, and all pro se parties.

        Counsel will be expected to be familiar and to comply with the Pretrial and Trial Procedures

 or Practice Standards established by the judicial officer presiding over the trial of this case.

        With respect to discovery disputes, parties must comply with D.C.COLO.LCivR 7.1(a).

        Counsel and unrepresented parties are reminded that any change of contact

 information must be reported and filed with the Court pursuant to the applicable local rule.
                                                    7
Case 1:19-cv-03088-REB-MEH Document 18 Filed 12/30/19 USDC Colorado Page 8 of 8




                      13. AMENDMENTS TO SCHEDULING ORDER

       The scheduling order may be altered or amended only upon a showing of good cause.

 DATED this                          day of                  , 20   .

 BY THE COURT:


                                                    United States Magistrate Judge

  APPROVED:

  /s/ Joseph S. Davidson                          /s/ Chad P. Jimenez

  Mohammed O. Badwan                              Matthew A. Morr
  Joseph S. Davidson                              Chad P. Jimenez
  SULAIMAN LAW GROUP, LTD.                        BALLARD SPAHR LLP
  2500 South Highland Avenue                      1225 Seventeenth Street
  Suite 200                                       Suite 2300
  Lombard, Illinois 60148                         Denver, Colorado 80202
  +1 630-575-8181                                 +1 303-454-0546
  mbadwan@suliamanlaw.com                         morrm@ballardspahr.com
  jdavidson@sulaimanlaw.com                       jimenezc@ballardspahr.com

  Counsel for Frances McMillan                    Counsel for Specialized Loan Servicing
                                                  LLC




                                              8
